THE STATE OF SOUTH CAROLINA 

                 In The Supreme Court 


   Carolyn M. Nicholson, Claimant, Petitioner,

   v.

   S.C. Department of Social Services, Employer, and State
   Accident Fund, Carrier, Defendants, Respondents.



   Appellate Case No. 2014-000329



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



    Appeal from The Workers' Compensation Commission 



                      Opinion No. 27478 

        Heard September 24, 2014 – Filed January 14, 2015 



                REVERSED AND REMANDED


   Kathryn Williams, of Kathryn Williams, PA, of
   Greenville, for Petitioner.

   L. Brenn Watson and Zachary M. Smith, of Willson
   Jones Carter & Baxley, P.A., of Greenville, for
   Respondents.
       JUSTICE HEARN: The question in this case is whether a woman who
sustains a non-idiopathic fall at her place of employment while performing her job
is entitled to receive workers' compensation. Despite how straightforward this
issue appears to be, both the single commissioner and the court of appeals found
Carolyn Nicholson, who fell while walking down the hallway on her way to a
meeting, was not entitled to recover because her fall could have occurred
anywhere. We reverse.

                     FACTUAL/PROCEDURAL HISTORY

       Nicholson, a supervisor in the investigations area of child protective services
for the South Carolina Department of Social Services (DSS), was on her way to a
meeting when her foot caught on the hall carpet and she fell. She received
treatment for pain to her neck, left shoulder, and left side connected with her fall.
Nicholson's claim for workers' compensation was denied by the single
commissioner because she failed to prove a causal connection between her fall and
employment. The commissioner held there was nothing specific to the floor at
DSS which contributed to Nicholson's fall and that she could have fallen anywhere.

       A split panel of the commission reversed the single commissioner, with two
members holding that Nicholson's fall was not unexplained or idiopathic,1 but
rather was a result of the friction on the carpeted area where she was required to
work. The panel also noted it was irrelevant that she could have fallen in a similar
way in any number of places—she fell at DSS. Accordingly, it held Nicholson's
fall arose out of her employment and was therefore compensable.

       The court of appeals reversed, holding that although the fall was not
unexplained or idiopathic, the carpet was not a hazard or special condition peculiar
to her employment that contributed to or caused Nicholson's injuries. Nicholson v.
S.C. Dep't of Soc. Servs., 405 S.C. 537, 546–48 784 S.E.2d 256, 261–62 (Ct. App.
2013). Therefore, it concluded her injuries did not arise out of her employment as
a matter of law. Id. at 551, 784 S.E.2d at 264. We granted certiorari.



1
 An idiopathic fall is one that is "brought on by a purely personal condition
unrelated to the employment, such as heart attack or seizure." 2 Modern Workers
Compensation § 110:8.
                              ISSUE PRESENTED 

      Does an injury arise out of a claimant's employment when she falls while
carrying out a task for her employer, but there is no evidence that a specific danger
or hazard of the work caused the fall?

                           STANDARD OF REVIEW

       On appeal from an appellate panel of the Workers' Compensation
Commission, this Court can reverse or modify the decision if it is affected by an
error of law or is clearly erroneous in view of the reliable, probative, and
substantial evidence in the whole record. Pierre v. Seaside Farms, Inc., 386 S.C.
534, 540, 689 S.E.2d 615, 618 (2010). "The claimant has the burden of proving
facts that will bring the injury within the workers' compensation law, and such
award must not be based on surmise, conjecture or speculation." Crisp v.
SouthCo., 401 S.C. 627, 641, 738 S.E.2d 835, 842 (2013). In a workers'
compensation case, the appellate panel is the ultimate fact-finder. Pratt v. Morris
Roofing, Inc., 357 S.C. 619, 622, 594 S.E.2d 272, 273 (2004). However, where
there are no disputed facts, the question of whether an accident is compensable is a
question of law. Grant v. Grant Textiles, 372 S.C. 196, 201, 641 S.E.2d 869, 872
(2007). Workers' compensation law is to be liberally construed in favor of
coverage in order to serve the beneficent purpose of the Workers' Compensation
Act; only exceptions and restrictions on coverage are to be strictly construed.
James v. Anne's Inc., 390 S.C. 188, 198, 701 S.E.2d 730, 735 (2010).

                                LAW/ANALYSIS
      Nicholson argues the court of appeals erred in finding her injury did not
arise out of her employment. Specifically, she contends the court incorrectly
focused on whether there was a specific hazard or danger unique to her
employment that occasioned her fall. We agree and clarify the framework for this
analysis.

       For an accidental injury to be compensable, it must "aris[e] out of and in the
course of employment." S.C. Code Ann. § 42-1-160(A) (Supp. 2013). An injury
arises out of employment if it is proximately caused by the employment. Douglas
v. Spartan Mills, Startex Div., 245 S.C. 265, 269, 140 S.E.2d 173, 175 (1965).
Therefore "[i]t must be apparent to the rational mind, considering all the
circumstances, that a causal relationship exists between the conditions under which
the work is performed and the resulting injury." Hall v. Desert Aire, Inc., 376 S.C.
338, 350, 656 S.E.2d 753, 759 (Ct. App. 2007).

       It is undisputed Nicholson's injuries occurred within the course of her
employment. Thus, the only question is whether they arose out of her
employment. In addressing this question, the court of appeals observed that "the
causative danger must be peculiar to the work and not common to the
neighborhood." The court reasoned that because carpet was a common danger not
peculiar to Nicholson's employment, there was no causal connection between her
injuries and her employment. Nicholson, 405 S.C. at 550–51, 748 S.E.2d at 264.
In reaching this conclusion, the court relied on a larger pronouncement of the rule
found in Douglas, 245 S.C. at 269, 140 S.E.2d at 175:

      It (the injury) arises 'out of' the employment, when there is apparent to
      the rational mind upon consideration of all the circumstances, a causal
      connection between the conditions under which the work is required
      to be performed and the resulting injury. Under this test, if the injury
      can be seen to have followed as a natural incident of the work and to
      have been contemplated by a reasonable person familiar with the
      whole situation as a result of the exposure occasioned by the nature of
      the employment, then it arises 'out of' the employment. But it
      excludes an injury which cannot fairly be traced to the employment as
      a contributing proximate cause and which comes from a hazard to
      which the workmen would have been equally exposed apart from the
      employment. The causative danger must be peculiar to the work and
      not common to the neighborhood. It must be incidental to the
      character of the business and not independent of the relation of master
      and servant. It need not have been foreseen or expected, but after the
      event it must appear to have had its origin in a risk connected with the
      employment, and to have flowed from that source as a rational
      consequence.

Id. at 269, 140 S.E.2d at 175. We do not read this language to compel the result
reached by the court of appeals. In our view, it simply establishes that an injury is
not compensable absent some causal connection to the workplace. In other words,
but for the claimant being at work, the injury would not have occurred. It does not
require claimant to prove her injury is entirely unique to her employment, for any
other interpretation would seriously undermine the law of workers' compensation.
For example, a chef may cut himself with a knife, or a carpenter may fall off a
ladder just as easily while at home rather than at work. However, this possibility
alone does not remove such an accident from the scope of compensation if the
accident occurred at work. Alleging an accident is not unique to employment,
without more, is not a viable basis for denying compensation.2

      The court of appeals also concluded Nicholson failed to prove a causal
connection between her employment and injury because she failed to establish her
fall was the result of a hazard or special condition. Specifically, in reversing the
appellate panel's award of coverage, the court of appeals held "the only fact
connecting Nicholson's fall to her employment is that her injuries occurred while
she was working in a carpeted area of DSS's building. The carpet on which
Nicholson tripped and fell was not a hazard, a special condition, or peculiar to her
employment." Nicholson, 405 S.C. at 551, 748 S.E.2d at 264. In support of its
analysis, the court relied on Bagwell v. Burwell, 227 S.C. 444, 88 S.E.2d 611
(1955), and Pierre for the proposition that a claimant must demonstrate some
danger or hazard caused the fall. Again, we believe the court of appeals erred in
finding those cases controlled this factual scenario.

      In Bagwell, the claimant suffered an idiopathic fall and died as a result of a

2
   Furthermore, this constrained view of recovery is directly contrary to our
workers' compensation jurisprudence, which has consistently allowed recovery for
accidents that could occur under circumstances not related to employment. See,
e.g., Beam v. State Workmen's Comp. Fund, 261 S.C. 327, 330, 200 S.E.2d 83, 85
(1973) (affirming award of compensation for two teachers who died in an
automobile accident on their way to a meeting); Allsep v. Daniel Const. Co., 216
S.C. 268, 270, 57 S.E.2d 427, 427 (1950) (finding injury arose out of employment
where claimant was injured after another employee engaged him in horseplay);
Schrader v. Monarch Mills, 215 S.C. 357, 359, 55 S.E.2d 285, 286 (1949)
(affirming finding that claimant's injuries arose out of his employment where
claimant was bitten by a black widow spider); Lanford v. Clinton Cotton Mills, 204
S.C. 423, 429–32, 30 S.E.2d 36, 40 (1944) (affirming award of compensation for
injuries sustained when claimant was involved in a physical altercation over the
repair of crankshaft); Ardis v. Combined Ins. Co., 380 S.C. 313, 323, 669 S.E.2d
628, 633 (Ct. App. 2008) (finding injury arose out of employment as a matter of
law where claimant died of asphyxiation from smoke inhalation at the hotel he was
staying for a work conference).
subdural hemorrhage caused when his head struck the concrete floor. Bagwell,
227 S.C. at 449, 88 S.E.2d at 613. The Court observed the well-settled notion that
"[a] physical seizure unrelated to the employment is not such an accident as is
compensable." Id. at 450–51, 88 S.E.2d at 614. However, it noted that simply
concluding the fall was idiopathic was not the end of the inquiry, and that "[i]f,
except for the employment, the fall, though due to a cause not related to the
employment, would not have carried the consequences it did, then causal
connection is established between injury and employment, and the accidental
injury arose out of the employment." Id. at 453, 88 S.E.2d at 615. Accordingly,
the Court proceeded to consider whether a special danger or hazard of claimant's
employment contributed to the resultant injury. Id. The Court ultimately held the
concrete floor was not a hazard of employment capable of bringing his idiopathic
fall within the ambit of coverage. Id. at 454, 88 S.E.2d at 615.

       The Bagwell court inquired whether there was a work-related hazard only
after concluding the injury was not otherwise compensable. It therefore did not
examine whether some hazard caused the fall, but looked at the effect on the
resultant injury and whether a hazard increased the severity of the injury. See 2
Modern Workers Compensation § 110:8 ("In [one] type of idiopathic fall,
employment does not cause the fall but it significantly contributes to the injury by
placing the employee in a position which increases the dangerous effects of the
fall. These injuries are compensable."). Here, Nicholson is not contending the
carpet caused her to sustain a more serious injury; she simply argues she suffered a
non-idiopathic fall that was proximately caused by the performance of her
employment. Bagwell is thus not relevant to this case.

       The court of appeals' reliance on Pierre is also misplaced. In Pierre, the
claimant, a migrant worker, was injured when he slipped and fell on a wet
sidewalk at the employer-provided housing. Pierre, 386 S.C. at 538, 689 S.E.2d at
617. The primary issue involved in Pierre was the application of the bunkhouse
rule to a claimant who lived at a labor camp but was not expressly required to do
so by his employer. Id. at 542–48, 689 S.E.2d at 619–22. After concluding Pierre
was obligated to live at the camp due to the nature of the employment, the Court
proceeded to consider the employer's assertion that Pierre's fall was not
compensable because the sidewalk he fell on was no different in character from
other sidewalks. Id. at 548–49, 689 S.E.2d at 622. The Court rejected this
argument and found Pierre was exposed to the wet sidewalk because of his
employment and therefore the requisite connection between injury and
employment was established. Id.

       Based on Pierre, the court of appeals held Nicholson could not recover
because no special condition or hazard existed on the carpet. This reasoning
misses the import of our holding in that case. There, the reference to the hazard or
risk of the sidewalk was in response to the argument that because it could have
happened anywhere, the fall was noncompensable. The Court's analysis did not
hinge on whether the cause of the fall was something that could be characterized as
hazardous or dangerous. Instead, it noted Pierre's work brought about his exposure
to the situation which led to his fall, and the fact that this circumstance was not
unique to his employment did not preclude recovery. Thus, the court of appeals
erred in misapplying this isolated language in Pierre, which was employed to
respond to the employer's argument that his fall could have occurred anywhere.
This Court has never stated an injury must stem from a particular hazard or risk of
the employment.

      The court of appeals erred in requiring a claimant to prove the existence of a
hazard or danger because it erroneously injected fault into workers' compensation
law. The Workers' Compensation Act was designed to supplant tort law by
providing a no-fault system focusing on quick recovery, relatively ascertainable
awards, and limited litigation. Wigfall v. Tideland Utils., Inc., 354 S.C. 100, 115,
580 S.E.2d 100, 107 (2003). Therefore, an employee need only prove a causal
connection between the conditions under which the work is required to be
performed and the resulting injury. Grant Textiles, 372 S.C. at 201, 641 S.E.2d at
871. As Professor Larson has aptly observed:

      The right to compensation benefits depends on one simple test: Was
      there a work-connected injury? Negligence, and, for the most part,
      fault, are not in issue and cannot affect the result. Let the employer's
      conduct be flawless in its perfection, and let the employee's be
      abysmal in its clumsiness, rashness and ineptitude; if the accident
      arises out of and in the course of employment, the employee receives
      an award. Reverse the positions, with a careless and stupid employer
      and a wholly innocent employee and the same award issues.

             Thus, the test is not the relation of an individual's personal
      quality (fault) to an event, but the relationship of an event to an
      employment. The essence of applying the test is not a matter of
      assessing blame, but of marking out boundaries.
Arthur Larson & Lex K. Larson, Larson's Workers' Compensation Law § 1.03[1]
(2014). Requiring an employee to prove a fall was the "fault" of the employer in
creating a danger or hazard is unfaithful to the principles underlying the creation of
workers' compensation and turns the entire system on its head. For an accidental
injury to be compensable under the workers' compensation scheme there must be a
causal connection between the employment and the injury; that is the test and the
claimant need prove nothing more.

       Having established the proper framework for this analysis, we turn to the
ultimate question of whether Nicholson's fall and subsequent injury were causally
connected to her employment. Because the facts surrounding her fall are
undisputed, we decide this issue as a matter of law. Grant Textiles, 372 S.C. at
201, 641 S.E.2d at 872. Quite simply, Nicholson was at work on the way to a
meeting when she tripped and fell. The circumstances of her employment required
her to walk down the hallway to perform her responsibilities and in the course of
those duties she sustained an injury. We hold these facts establish a causal
connection between her employment and her injuries—the law requires nothing
more. Because Nicholson's fall happened at work and was not caused by a
condition peculiar to her, it was causally connected to her employment. Therefore,
her injuries arose out of her employment as a matter of law and she is entitled to
workers' compensation.

                                  CONCLUSION

     Based on the foregoing, we reverse the opinion of the court of appeals and
remand for reinstatement of Nicholson's award.

       TOAL, C.J., BEATTY, and KITTREDGE, JJ., concur. PLEICONES,
J., concurring in a separate opinion.
JUSTICE PLEICONES: I concur in the decision to reverse the Court of
Appeals because, in my opinion, the Commission's finding that petitioner
suffered a compensable injury when her foot caught on the carpet was
supported by substantial evidence and therefore should have been upheld.
Whigham v. Jackson Dawson Commc'ns, 410 S.C. 131, 763 S.E.2d 420
(2014). I write separately because I disagree with much of the majority's
exposition of law.
The majority commits two errors, in my opinion. First, it misapplies the
"arising out of" requirement for compensability by equating it to the "in the
course of" requirement. See e.g. Owings v. Anderson County Sheriff's Dep't,
315 S.C. 297, 433 S.E.2d 869 (1993) ("in the course of" refers to the time,
place, and circumstances under which the accident occurred, while "arising
out of" requires a causative connection between employment and the cause of
the accident). Second, the majority absolves petitioner of her obligation to
present evidence that her unexplained fall on a level surface was the result of
special conditions or circumstances. Bagwell v. Ernest Burnwell, Inc., 227
S.C. 444, 88 S.E.2d 611 (1955).
South Carolina is in the minority of jurisdictions that deny compensation for
unexplained falls. Crosby v. Wal-Mart Store, Inc., 330 S.C. 489, 499 S.E.2d
253 (1998), citing 1 Arthur Larson & Lex K. Larson, Workers Compensation
Law § 10.31(a) (1977). Accordingly, it is not enough that a claimant show
that she fell while at work but rather, when the fall occurs on a level surface,
that she present evidence to explain her fall. Id.; Bagwell, supra. In my
opinion, there is evidence in this record to support the Commission's finding
that petitioner met her burden of proving her fall was compensable.
I concur in the decision to reverse the Court of Appeals' decision.